DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
2.	Claim(s) 24-25, 31-32, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 22, 2021 for claims 19-23, 26-30, and 33.
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
4.	The information disclosure statement submitted on June 20, 2020 has been considered by the Examiner and made of record in the application file.
Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19, 21, 26, 28 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dabeer et al. (U.S. Patent Application Publication # 2016/0100430 A1).
Regarding claim 19, Dabeer et al. teach a method (Fig.15), comprising:
monitoring radio transmissions on a contention-based radio resource (Fig.15 @ 1510; Paragraph [0121]); and
controlling one or more radio transmissions on said contention-based radio resource, at least partly based on information about when one or more first access nodes identified as interference-sensitive nodes, requiring more interference protection than one or more second access nodes, are using said contention-based radio resource. (Fig.15 @ 1515, 1520; Paragraph(s) [0068] and [0125]-[0132])
claim 26, Dabeer et al. teach an apparatus (Fig.13 @ 115b), comprising:
a processor (Fig.13 @ 1380; Paragraph [0112]); and 
a memory including computer program code (Fig.13 @ 1382; Paragraph(s) [0111] and [0143]), wherein the memory and computer program code are configured to, with the processor (Fig.13 @ 1380), cause the apparatus (Fig.13 @ 115b) to: 
monitor radio transmissions on a contention-based radio resource (Fig.15 @ 1510) (Fig.15 @ 1510; Paragraph [0121]); and 
control one or more radio transmissions on said contention-based radio resource, at least partly based on information about when one or more first access nodes identified as interference-sensitive nodes, requiring more interference protection than one or more second access nodes, are using said contention-based radio resource. (Fig.15 @ 1515, 1520; Paragraph(s) [0068] and [0125]-[0132])
Regarding claims 21 and 28, and as applied to claims 19 and 26 above, Dabeer et al. teach a method (Fig.15) and apparatus (Fig.13 @ 115b) wherein the memory (Fig.13 @ 1382) and computer program code are further configured to, with the processor (Fig.13 @ 1380), cause the apparatus (Fig.13 @ 115b) to identify said one or more first access nodes as said interference-sensitive nodes based on requests for extra interference protection received from said one or more first access nodes. (Fig.15 @ 1515; Paragraph(s) [0068] and [0125]-[0132])
Regarding claim 33, Dabeer et al. teach a computer program product embodied on a non-transitory computer- readable storage medium (Fig.13 @ 1382) having computer program code encoded therein, said computer program product causing a the method of claim 19 when the computer program product is run on the computer (Fig.13 @ 115b). (Paragraph [0143]) 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 22-23, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dabeer et al. (U.S. Patent Application Publication # 2016/0100430 A1) in view of R1-150984 document (“Coexistence mechanisms among LAA systems” March 24th-26th, 2015).
Regarding claims 20 and 27, and as applied to claims 19 and 26 above, Dabeer et al. teach “contention-based uplink transmission techniques may provide a user equipment (UE) with an ability to transmit data to a base station autonomously, and thereby reduce delay with established procedures for allocating uplink resources to a UE.”(Fig(s).13 @ 115b and 15; Paragraph [0008])
However, Dabeer et al. fail to explicitly teach wherein said controlling comprises controlling one or more radio transmissions on said contention-based resource, at least partly based on information about when said one or more first access nodes identified as said interference-sensitive nodes are using said contention-based radio resource for one 
The R1-150984 document teaches a method wherein said controlling comprises controlling one or more radio transmissions on said contention-based resource, at least partly based on information about when said one or more first access nodes identified as said interference-sensitive nodes are using said contention-based radio resource for one or more radio transmissions, regardless of the power of said one or more radio transmissions of the one or more first access nodes. (read as “CCA/ECCA is implemented based on energy detection, where the channel is defined idle if the total interference power during the CCA slot is lower than the CCA threshold.”(Section 2, page 1))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for CCA  based on a total interference power as taught by the R1-150984 document with the UE as taught by Dabeer et al. for the purpose of enhancing contention-based transmissions by devices in a communication network.
Regarding claims 22 and 29, and as applied to claims 19 and 26 above, Dabeer et al. teach “contention-based uplink transmission techniques may provide a user equipment (UE) with an ability to transmit data to a base station autonomously, and thereby reduce delay with ”(Fig(s).13 @ 115b and 15; Paragraph [0008])
However, Dabeer et al. fail to explicitly teach wherein said controlling said one or more radio transmissions on said contention-based radio resource comprises refraining from making radio transmissions on said contention-based radio resource both (i) at the time of a radio transmission associated with one of said first access nodes, regardless of the power of said radio transmission, and (ii) at the time of radio activity on said contention- based radio resource above a predetermined threshold, regardless of the identity of the access node associated with the activity.
The R1-150984 document teaches a method wherein said controlling said one or more radio transmissions on said contention-based radio resource comprises refraining from making radio transmissions on said contention-based radio resource both (i) at the time of a radio transmission associated with one of said first access nodes, regardless of the power of said radio transmission, and (ii) at the time of radio activity on said contention- based radio resource above a predetermined threshold, regardless of the identity of the access node associated with the activity. (read as intra-system signal detection (Fig.1; Section 2, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for CCA based on an intra-system signal detection as taught by the R1-150984 document with the UE as 
Regarding claims 23 and 30, and as applied to claims 22 and 29 above, Dabeer et al. teach “contention-based uplink transmission techniques may provide a user equipment (UE) with an ability to transmit data to a base station autonomously, and thereby reduce delay with established procedures for allocating uplink resources to a UE.”(Fig(s).13 @ 115b and 15; Paragraph [0008])
However, Dabeer et al. fail to explicitly teach wherein said one or more first access nodes comprise one or more access nodes configured to make radio transmissions on said contention-based radio resource according to a first protocol, and 
wherein said second access nodes comprises nodes configured to make radio transmissions on said contention- based radio resource according to a second protocol, which second protocol is more resistant than said first protocol to interference between radio transmissions on the contention-based radio resource.
The R1-150984 document teaches a method wherein said one or more first access nodes comprise one or more access nodes configured to make radio transmissions on said contention-based radio resource according to a first protocol (read as Wi-Fi (Section 2, page 2)), and 
wherein said second access nodes comprises nodes configured to make radio transmissions on said contention- based radio resource according to a second protocol, which second protocol is more resistant than said first protocol to interference between radio transmissions on the contention-based radio resource. (read as adaptive CCA threshold (Section 2, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for adapting a CCA threshold as taught by the R1-150984 document with the UE as 
Conclusion
8.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 11, 2021